                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

UNITED STATES OF AMERICA                           )
                     Plaintiff,                    )
                                                   )     CONSENT JUDGMENT
v.                                                 )
                                                   )     No. 5:19-CV-441-FL
ABHISHEK KRISHNAN’S REAL AND                       )
PERSONAL PROPERTY:                                 )
Specifically Described As:                         )
                                                   )
U.S. CURRENCY IN THE AMOUNT OF                     )
$1,441,813.42 Formerly held in TF Americtrade      )
Account *3860                                      )
                                                   )
U.S. CURRENCY IN THE AMOUNT OF                     )
#3,140.91 Formerly Held in Bank of America         )
Account *4234                                      )
                                                   )
REAL PROPERTY Described in Deed Book               )
015780, Pages 01126-01128 of the Wake County )
Registry, Having a Street Address of 1421          )
Ballyclare Court, Raleigh, NC                      )
                                                   )
REAL PROPERTY Described in Deed Book               )
017211, Pages 01862-01863 of the Wake County )
Registry, Having the Street Address of 2736 Laurel )
Cherry Street, Raleigh, NC                         )
                                                   )
REAL PROPERTY Described in Deed Book               )
015037, Page 01218 of the Wake County Registry )
Having the Street Address of 6205 Cold Water       )
Court, Raleigh, NC                                 )
                                                   )
Any and all proceeds From the Sale of Said         )
Properties                                         )
                              Defendants.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on the
parties motion for entry of consent order.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered



          Case 5:19-cv-00441-FL Document 72 Filed 02/12/21 Page 1 of 2
February 12, 2021, for the reasons set forth more specifically therein, the consent order is
GRANTED and judgment is entered against the entirety of the Disputed TD Ameritrade Funds in
the amount of $941,813.42, to be disposed of by the United States Department of Justice according
to law.

This Judgment Filed and Entered on February 12, 2021, and Copies To:
John E. Harris (via CM/ECF Notice of Electronic Filing)
Claire Collins Dickerhoff (via CM/ECF Notice of Electronic Filing)
Kenneth R. Murphy, III (via CM/ECF Notice of Electronic Filing)
Collin P. Cook / Elliot Sol Abrams (via CM/ECF Notice of Electronic Filing)

February 12, 2021                    PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00441-FL Document 72 Filed 02/12/21 Page 2 of 2
